DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of June 21, 2021 is acknowledged and has been entered. The amendments to the specification and the submission of replacement drawing sheets for figures 3, 4 and 31B are acknowledged. In view thereof, the objections to the drawing figures are withdrawn.
	Claims 8-13 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) second paragraph as being indefinite for failing to particular point out and distinctly claim the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention. Specifically, claims 8, 10 and 12 contained antecedent basis issues, and claims 11-13 were rejected because the claims are dependent from claim 10. The cancellation of claim 9 and the claim amendments are noted. In view thereof, this rejection is withdrawn.
	Specifically with respect to the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by US 2017/0234088 (Orr et al.), applicant submits that the reference does not disclose the features of the claim as amended, notably “moving the tubular stand between the stand handoff position and a well center position via the top drive and a lower stabilizing arm”. The examiner does not agree. Orr et al. is drawn to a drilling rig that can trip tubulars into and out of the wellbore at a high rate. A retractable top drive 200 moves simultaneously with a delivery arm 500, which in light of the amendment to claim 1, can be reasonably interpreted as a “lower stabilizing arm”. The examiner notes that both elements, e.g., the top drive 200 and the delivery arm 500 are utilized in the connection/disconnection of the tubulars that are being tripped into and out of the wellbore, Orr et al. reads on the limitation “moving the tubular stand between the stand handoff position and a well center position via the top drive and a lower stabilizing arm”, and the rejection will be maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-8, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0234088 A1 (Orr et al.).
As concerns claim 1, Orr et al. discloses a method for performing a wellbore operation via a drill rig, the method comprising: moving a tubular string 90 relative to the wellbore via a top drive 200; moving a tubular stand between a setback position and a stand handoff position via a transfer bridge racker 350 and a setback guide arm 950; moving [[a]] the tubular stand between the stand handoff position and a well center position via the top drive 200 and a lower stabilizing arm 500 (both elements are utilized in the operation); operating a roughneck 760 on a joint 81 between the tubular stand and the tubular string.
	As concerns claim 2, Orr et al. discloses the method of claim 1, wherein moving [[a]] the tubular string relative to the wellbore via [[a]] the top drive comprises tripping the tubular string into the wellbore (0134-0135), wherein moving [[a]] the tubular stand between [[a]] the setback position and [[a]] the stand handoff position comprises moving [[a]] the tubular stand from the setback position to the stand handoff position 50, wherein moving [[a]] the tubular stand between the stand handoff position and [[a]] the well center position 30 comprises moving [[a]] the tubular stand from the stand handoff position to the well center position, and wherein operating [[a]] the roughneck 760 on [[a]] the joint between the tubular stand and the tubular string comprises making up the joint (0134).
the method of claim 1, wherein moving [[a]] the tubular string relative to the wellbore via [[a]] the top drive comprises tripping the tubular string out of the wellbore (the reversal of the “tripping in procedure as disclosed at 0124), Page 6 of 18Serial No. 16/826,886 Amendment and Response to Office Action Mailed March 22, 2021 wherein moving [[a]] the tubular stand between [[a]] the setback position and [[a]] the stand handoff position 50 comprises moving [[a]] the tubular stand 80 from the stand handoff position to the setback position, wherein moving [[a]] the tubular stand between the stand handoff position and [[a]] the well center position 30 comprises moving [[a]] the tubular stand from the well center position to the stand handoff position, and wherein operating [[a]] the roughneck 760 on [[a]] the joint between the tubular stand and the tubular string comprises breaking out the joint.
	As concerns claim 4, Orr et al. discloses the method of claim 1, wherein the tubular string and the tubular stand comprise drill pipe (0026).
	As concerns claim 5, Orr et al. discloses the method of claim 1, wherein the tubular string and the tubular stand comprise casing (0028).
	As concerns claim 7, Orr et al. discloses the method of claim 1, wherein the tubular string and the tubular stand comprise drill collar tubulars, and wherein moving [[a]] the tubular stand between the stand handoff position and [[a]] the well center position comprises tilting a top of a first drill collar stand to enable the top drive to close on the first drill collar stand, lifting the first drill collar stand with the top drive, and guiding a bottom of the first drill collar stand with the lower stabilizing arm (0097).
	As concerns claim 8, Orr et al. discloses The method of claim [[1]] 2, further comprising: a first tubular single and a second tubular single from a feeding table position to a drill floor pickup position, from the drill floor pickup position [[and]] to a mousehole stickup position 60, from the drill floor pickup position [[and]] to a mousehole make/brake position (0122)[[,]]; the roughneck 760 on a respective joint between the first tubular single and the second tubular single to form the tubular stand; the tubular stand from a mousehole position to the stand handoff position from the stand handoff position to the setback position 90 
	As concerns claim 10, Orr et al. discloses [[A]] the method of claim 1, further comprising: from a feeding table position [[and]] to a drill floor pickup position; the roughneck 760 on a respective joint between the tubular single and [[a]] the tubular string in [[a]] the wellbore to make up the respective joint.
	As concerns claim 11, Orr et al. discloses [[A]] the method of claim 10, further comprising: the tubular single the roughneck 760 on [[a]] the respective joint between the tubular single and [[a]] the tubular string in [[a]] the wellbore break out the respective joint.
	As concerns claim 20, Orr et al. discloses the method of claim 2, comprising adjusting an extendable constraint engaged with the tubular stand to tilt a top of the tubular stand toward the top drive to enable the top drive to close on the tubular stand to facilitate moving the tubular stand from the stand handoff position to the well center position (0097).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,597,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn more narrowly, obviously encompass the limitations of the pending claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679